UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. TRIANGLE CASTINGS, INC. (Exact name of registrant as specified in Charter DELAWARE 333-163499 26-3024783 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 103 Larkwood Lane Cary, NC 27518 (Address of Principal Executive Offices) (919) 632-8155 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of as of May 17, 2010:6,735,000shares of Common Stock. TRIANGLE CASTINGS, INC. FORM 10-Q March 31, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T. Control and Procedures 13 PART IIOTHER INFORMATION Item 1 Legal Proceedings 13 Item 1A Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. (Removed and Reserved) 13 Item 5. Other Information 13 Item 6. Exhibits 14 SIGNATURE 15 Item 1. Financial Information TRIANGLE CASTINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF MARCH 31, 2010 (UNAUDITED) AND DECEMBER 31, 2009. PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2,AND FOR THE PERIOD FROM JULY 22, 2008 (INCEPTION) TO MARCH 31, 2010 (UNAUDITED). PAGE 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM JULY 22, 2008 (INCEPTION) TO MARCH 31, 2010 (UNAUDITED) PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2, AND FOR THE PERIOD FROM JULY 22, 2008 (INCEPTION) TO MARCH 31, 2010 (UNAUDITED). PAGES 5 - 9 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED). Triangle Castings, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS March 31, December 31, (Unaudited) Current Assets Cash $ $ Accounts receivable - related party, net of Allowance for Doubtful Accounts of $0 and $0 respectively Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ TotalLiabilities Commitments and Contingencies - - Stockholders' Equity Preferred stock, $0.0001 par value; 10,000,000 shares authorized, none issuedand outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized, 6,735,000 and 6,735,000 issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed unaudited financial statements. 1 Triangle Castings, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the period from For the Three For the Three July 22, 2008 Months Ended Months Ended (inception) to March 31, 2010 March 31, 2009 March 31, 2010 Revenue - related party - Cost of Sales - Gross Profit 37 - Operating Expenses Professional fees - General and administrative Total Operating Expenses LOSS FROM OPERATIONS BEFORE INCOME TAXES ) ) ) Provision for Income Taxes - - - NET LOSS $ ) $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) Weighted average number of shares outstanding during the year/period - Basic and Diluted See accompanying notes to condensed unaudited financial statements. 2 Triangle Castings, Inc. (A Development Stage Company) Condensed Statement of Changes in Stockholders' Equity For the period from July 22, 2008 (Inception) to March 31, 2010 (Unaudited) Deficit Preferred Stock Common stock Additional accumulated during the Total paid-in development Subscription Stockholder's Shares Amount Shares Amount capital stage Receivable Equity Balance July 22, 2008 - $
